Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 9, 2010, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked for two years as a parent advocate for a non-profit agency before her employment was terminated in June 2009 for falsification of her time sheet. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the basis that she lost her employment through misconduct, and claimant now appeals.
We affirm. Substantial evidence supports the Board’s decision, inasmuch as the falsification of time records may constitute disqualifying misconduct (see Matter of Garcia [Commissioner of Labor], 53 AD3d 1010, 1010 [2008]; Matter of McFarlane [Commissioner of Labor], 51 AD3d 1317, 1318 [2008], lv denied 11 NY3d 710 [2008]). Here, claimant admitted that her time sheet for the first two weeks of June 2009 included four days on which she had missed all or part of the work day, but claimed to have worked the entire day. Claimant also admitted that she had been repeatedly warned about errors on her time sheet in the past. Claimant’s assertion that the errors were a careless mistake presented an issue of credibility that was within the ambit of the Board to resolve (see Matter of Wightman [Commissioner of Labor], 80 AD3d 1044, 1045 [2011]; Matter of Green [Village of Hempstead — Commissioner of Labor], 80 AD3d 954, 955 [2011]). As such, we decline to disturb the Board’s decision.
*1671Peters, J.P., Rose, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.